The opinion of the Court was delivered by
Willard, A. J.
Complainant has obtained a decree in partition against his co-tenant, the defendant, Stern, from which Stern now appeals. The facts brought up by the appeal are, that complainant’s title was obtained by purchase at a sale of Epstin’s interest in the land, under a decree of the United States District Court in bankruptcy. At the time of the institution of the proceedings in bankruptcy, Epstin, the bankrupt, was bound, as to the land in question, by a decree for partition in a suit by Stern, against Epstin, to which Zemansky and Wolff, judgment creditors of Ep-stin, were parties.
Epstin petitioned to be declared a bankrupt, and Zemansky and Wolff both intervened as creditors in the District Court upon petition. Epstin was declared a bankrupt, an assignment of his property made, and the real estate in question was sold by the assignee in bankruptcy, and the complainant became the purchaser. Wolff, who intervened in the present case by petition, also appeals from complainant’s decree.
The main question in the case is, whether the complainant, in becoming a purchaser from the assignee in bankruptcy, of Epstin’s interest in the land in question, became bound by the decree in partition in the suit of Stern vs. Epstin. If so, the present bill cannot be maintained, the matter being res adjudicate/, as to such parties *419and their privies. Unless complainant can disconnect himself from the decree in Stern vs. Epstin, lie must be regarded as affected by-privity with such decree. If complainant had, after decree, purchased Epstin’s interest without the intervention of a judicial proceeding, he would have been bound by the decree. — Bishop Winchester vs. Paine, 11 Ves., 194; Murray vs. Ballow, 1 John’s Ch., 566. So he would be bound had he purchased at Sheriff’s sale under a judgment against Epstin. — Stern vs. Epstin, 14 Rich. Eq., 10. Does he stand in a better position as purchaser from the as-signee in bankruptcy? He took, by such purchase, only the estate that passed into the hands of the assignee.
The assignee took the rights of Epstin “in the same plight and condition as he possessed them.” — Mitford vs. Mitford, 9 Ves., 87. He also took the legal liens of Zemansky and Wolff, with power to sell by way of enforcing them. Epstin, Zemansky and Wolff, being parties to the decree in Stern vs. Epstin, the estate in the hands of the assignee was charged with the equities established by that decree. — Mitford vs. Mitford; Brown vs. Heathcote, 1 Atk., 160. Accordingly the complainant, succeeding to the rights, as they stood in the hands of the assignee, is bound by the decree in Stern vs. Epstin.
It has been contended, in behalf of the complainant, that the exclusive jurisdiction of the District Court, in eases of bankruptcy, ousted the jurisdiction of the State Court. It is not easy to perceive how exclusive jurisdiction in matters of bankruptcy can oust jurisdiction in partition. But it may be said that, inasmuch as the decree in Stern vs. Epstin directed the application of the proceeds of Epstin’s half of the premises to the payment of the judgments of Zemansky and Wolff, in their order of priority, it ought to be regarded, quoad hoc, as a remedy to enforce the payment of Epstin’s debts, and, therefore, as brought within the range of a jurisdiction in matters of bankruptcy. Proceedings to enforce the lien of a creditor in a State Court, pending at the commencement of proceedings in bankruptcy, are not affected thereby, but the creditor may proceed to obtain satisfaction out of his lien; though, as to a personal judgment against his debtor, he is liable to be affected by his certificate of discharge. — Peck vs. Jenness, 7 How. U. S., 612. It is not a question here whether the District Court might have affected the rights of the. parties as established by the decree, as no-. thing of that kind has been attempted. — Ex parte Christy, 3 How., 292; Norton’s Assignee vs. Boyd, Ib., 426. Nor is there any con*420flict between the rights of the several parties, as established by the decree in Stern vs. Epstin, and as fixed by the bankrupt proceedings. The complainant virtually claims that he has succeeded to all the rights formerly possessed by Epstin, Zemansky and Wolff, as those rights stood under the decree. If that fact is established in a proper form, it will present the case of a change in the relative interests claimed under a decree, by matter occurring subsequent to the entry of the decree, and he will be entitled to have it modified accordingly. Thus it appears that full force can be given to the rights established through the agency of the Bankrupt Court, ■while, at the same time, the decree in Stern vs. Epstin can be carried into execution.
It is clear, therefore, that the present bill ought to have been dismissed.
The third ground of appeal, in both the appeals of Stern and Wolff, advances the proposition that on a sale of the premises, under the decree in Stern vs. Epstin, the complainant will only be entitled to what, according to the terms of the decree, Epstin would be entitled to receive, namely: the balance of one half of the proceeds of the sale, after satisfying the respective judgments of Ze-mansky and Wolff. In other words, that Wolff's judgment must be paid before the complainant can receive anything beyond what would be applicable to Zemansky’s judgment.
We cannot sanction this view. Wolff submitted his demand to the District Court, and the sale in that Court has worked a change in Wolff’s interest in the decree, which passed thereby to complainant, and ought to be enforced for his benefit.
The appeal must be sustained, and the bill dismissed.
Moses, C. J., concurred.